Exhibit 10.2

 

FIRST AMENDMENT TO MORTGAGE PARTICIPATION AGREEMENT



This FIRST AMENDMENT TO MORTGAGE PARTICIPATION AGREEMENT (the “Amendment”) is
made as of June 28, 2013, by and between NRFC CEDAR CREEK HOLDINGS, LLC, a
Delaware limited liability company, having an office at 399 Park Avenue, 18th
floor, New York, New York 10022, as initial holder of the Loan (as defined
below) (in such capacity, together with its successors and assigns, the
“Noteholder”), NRFC CEDAR CREEK HOLDINGS, LLC, a Delaware limited liability
company, having an office at 399 Park Avenue, 18th floor, New York, New York
10022, as initial holder of the Participation A-1 Interest (as defined below) in
such capacity, together with its successors and assigns, (the “Participation A-1
Holder”) and NS HEALTHCARE LOAN HOLDINGS LLC, a Delaware limited liability
company, having an office at 399 Park Avenue, 18th floor, New York, New York
10022, as initial holder of the Participation A-2 Interest (as defined below)(in
such capacity, together with its successors and assigns, the “Participation A-2
Holder” and together with the Participation A-1 Holder, individually and
collectively as the context requires, the “Participation Holders”).

W I T N E S S E T H

WHEREAS, the Noteholder, the Participation Holders entered into a Mortgage
Participation Agreement, dated April 5, 2013 (as may have previously been and
may be amended, modified or supplemented, the “Participation Agreement”) with
respect to the Cedar Creek mortgage loan;

WHEREAS, the Participation A-2 Holder has agreed to purchase from the
Participation A-1 Holder, and the Participation A-1 Holder has agreed to sell to
Participation A-2 Holder, $500,000 of the Participation A-1 Interest (the
“Participation Purchase”); and

WHEREAS, Noteholder and each of the Participation Holders desire to amend the
Participation Agreement to memorialize the Participation Purchase.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
provisions herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto covenant and agree as follows:

1.                  Definitions. Capitalized terms used herein and not defined
shall have the meaning ascribed to such terms in the Participation Agreement.
The meanings of all capitalized terms apply equally to the singular and plural
of the terms defined.

2.                  Amendments.

(a)                The defined terms “Participation A-1 Interest”,
“Participation A-2 Interest”, “Participation A-1 Principal Balance” and
“Participation A-2 Principal Balance” in Section 1 are hereby deleted in their
entirety and replaced with the following:

 

 

 

“Participation A 1 Interest” shall mean a beneficial interest in the Loan having
an initial principal balance of $8,750,000 and ranking pari passu with the
Participation A 2 Interest, all on the terms provided herein. The Participation
A 1 Interest shall be evidenced by one or more “Participation A 1 Certificates”,
attached hereto as Exhibit C.

“Participation A 2 Interest” shall mean a beneficial interest in the Loan having
an initial principal balance of $2,500,000 and ranking pari passu with the
Participation A 1 Interest, all on the terms provided herein. The Participation
A 2 Interest shall be evidenced by one or more “Participation A 2 Certificates”,
attached hereto as Exhibit C.

“Participation A-1 Principal Balance” shall mean, at any time of determination,
the initial principal balance of the Participation A-l Interest (i.e.,
$8,750,000), less (y) any payments of principal thereon or reductions in such
amount applied to the Participation A-1 Interest pursuant hereto, and less
(z) any losses or other reductions applied to the Participation A-1 Interest in
accordance with this Agreement.

“Participation A-2 Principal Balance” shall mean, at any time of determination,
the initial principal balance of the Participation A-2 Interest (i.e.,
$2,500,000), less (y) any payments of principal thereon or reductions in such
amount applied to the Participation A-2 Interest pursuant hereto, and less
(z) any losses or other reductions applied to the Participation A-2 Interest in
accordance with this Agreement.

3.                  Ratification of Participation Agreement. Except as expressly
modified in this Amendment, all of the terms and provisions of the Participation
Agreement remain in full force and effect and the same are hereby ratified and
confirmed. 

 

[NO FURTHER TEXT ON THIS PAGE]

2

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute and deliver this Amendment as of the date first above
written.

  NOTEHOLDER                       NRFC CEDAR CREEK HOLDINGS, LLC,     a
Delaware limited liability company,                       By: NorthStar Realty
Healthcare, LLC,       a Delaware limited liability company                    
    By: NRFC Healthcare Holding Company, LLC,         a Delaware limited
liability company                           By: NRFC Sub-REIT Corp.,           a
Maryland corporation                                               By: /s/
Daniel R. Gilbert             Name: Daniel R. Gilbert             Title: Chief
Investment &               Operating Officer  

 

 

  PARTICIPATION A-1 HOLDER                       NRFC CEDAR CREEK HOLDINGS, LLC,
    a Delaware limited liability company,                       By: NorthStar
Realty Healthcare, LLC,       a Delaware limited liability company              
          By: NRFC Healthcare Holding Company, LLC,         a Delaware limited
liability company                           By: NRFC Sub-REIT Corp.,           a
Maryland corporation                                               By: /s/
Daniel R. Gilbert             Name: Daniel R. Gilbert             Title: Chief
Investment &               Operating Officer  

 

 

 



 

  PARTICIPATION A-2 HOLDER                   NS HEALTHCARE LOAN HOLDINGS, LLC,  
a Delaware limited liability company,                   By: NorthStar Healthcare
Income Operating Partnership, LP,     a Delaware limited partnership            
        By: NorthStar Healthcare Income, Inc.,       a Maryland corporation    
                                  By: /s/ Daniel R. Gilbert           Name:
Daniel R. Gilbert         Title: Chief Executive Officer





 

 

